DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-23 are pending in this application.
Response to Amendment
Claims 1, 5, 7, 20, 22, and 23 are amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/04/2022, with respect to claims 1-23 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-22 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 22, especially a first gain circuit electrically coupled to the differential transformer and configured to output a first gain signal for amplifying a first signal to provide a first amplified signal; a second gain circuit in series with the first gain circuit, wherein the second gain circuit is electrically coupled to the grounded neutral transformer and is configured to output a second gain signal; and a controller configured to determine an occurrence of an actual fault based on the sensor signal. See also Applicant Arguments/Remarks Made in an Amendment filed 01/04/2022. Claims 2-21 are allowed based on their dependency on claim 1. Claim 22 is allowed mutatis mutandis the reasons for claim 1.	Claim 23 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 23, especially digitizing the reference voltage signal using an analog-to-digital converter to provide a digital signal corresponding to the reference voltage signal; amplifying a first signal from a differential transformer to provide a first amplified signal; generating a second signal based on the first amplified signal and coupling the second signal to a grounded neutral transformer, the second signal being distinct from the first amplified signal; and determining an occurrence of an electrical fault condition based on the digital signal corresponding to the reference voltage signal and the first amplified signal. See also Applicant Arguments/Remarks Made in an Amendment filed 01/04/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839